Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



1.	Claims 12-14, 16-18, 21-24 are pending.
	Applicants’ amendments to claims 12-14, 17-18 and 21-24 as well as cancellation of claims 15, 19 and 20 in the reply filed 11/18/2020 are acknowledged.
	Claims 18 and 21 are withdrawn from consideration for being drawn to non-elected invention.
	Claims 12-14, 16-17 and 22-24 are examined on the merits.

2.	The rejections and objections not recited in this action are withdrawn.


					Claims Objections 

3.	Claims 22-24 are objected for being dependent on a withdrawn claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 12-14, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, the recitation “wherein the resistant petunia plant comprises a first protein comprising SEQ ID NO:3 and a second protein comprising SEQ ID NO:4” renders the claim indefinite. It is unclear the resistant petunia contains expressed protein of SEQ ID NO:3 and 4 or not given that those two protein are knocked out in the plant. The metes and bounds are not clear.


				Written Description
s 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
          A review of the full content of the specification indicates that obtaining a phytophthora nicotianae resistant petunia plant with SEQ ID NO: 3 and 4 being knocked out  is essential to the operation of the claimed invention.
	The specification double mutant petunia for genes encoding SEQ ID NO: 3 and 4 (Example 2). The specification showed that double mutant plants provide enhanced resistance to Phytophthora nicotianae wherein single mutant plants show less resistance to the pathogen (Figure 4)
	Neither the specification nor the prior art teaches petunia plants with reduced activities for SEQ ID NO: 3 and 4 except for the double mutant petunia plant with genes encoding SEQ ID NO:3 and 4 being disrupted by transposon. It is well known in the art, a reduced protein activity can be achieved directly, such as by inhibitory compound, silencing, co-suppression, T-DNA insertion, dominant negative mutant, or indirectly, as such as downregulating positive regulator or upregulate negative regulator in the pathway. Neither the specification nor the prior art provides description for the plant produced by those method except for directly knockout genes encoding SEQ ID NO:3 and 4. 
University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)).  The court also concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”  Id.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus.”  Id.  
Applicants fail to describe a representative number of Phytophtora  nicotianae resistant petunia plants falling within the scope of the claimed genus of petunia plants with reduced activities of SEQ ID NO: 3 and 4.  Applicants only describe the double mutant petunia plant with genes encoding SEQ ID NO:3 and 4 being disrupted by transposon.  Furthermore, Applicants fail to describe structural features common to members of the claimed genus of petunia plants.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Since said genus has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.

Conclusion

Claims 12-14, 16-17 are rejected.
Claims 22-24 are objected to.
No claim is allowed.

The closest prior art is Van Damme et al. (US Patent No. 8,742,207), which teach that mutated MDR6 in Arabidopsis leads to Oomycete resistance (column 3, lines 13-21,  Figure 6). However, neither Van Damme et al. nor together with other prior art teach or suggest a method to generate Phytophthera resistant petunia plant by reducing activity of DMR6 homologs encoded by SEQ ID NO: 3 and 4 in petunia plant.

 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







/LI ZHENG/Primary Examiner, Art Unit 1662